DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1,   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is unclear as to whether the filtration system is has a porous filter in the filtration system (see claim 9); claim 9 refers to the filters being different, e.g. having different pore size.  Claim 1 recites “a magnet positioned to retain ferrous debris”, the claim is still unclear as to whether the magnet is “located within the vessel”.  The claim is unclear as to whether well fluid enters the filtration system.
Claims 2, 3-4 are rejected as depending on claim 1, e.g. based on the magnet position discussed above.
Claims 10, 20 are also rejected based on the lack of pores in the limitations of claim 10, which pores are referred to in claim 14.  Claims 11-12 are also rejected as depending on claim 10. Claim 20 lacks the filter limitation as porous, and also lacks the magnet position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Rejection of claims 1-4, 6-12, and 14-15 were previously disclosed in the office action of 9/4/2020, which rejection is maintained. New claims 16-22 are a combination of the previous disclosed combinations, further amended to recite a computer based automatic flow control system, which are conventional in the art for porous (or membranes systems), e.g. for controlling fluid inlet, cleaning process of the filters, and fluid discharge, or alternative operation of filters (in parallel on the skid or platform.
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.  Applicant argues that the limitation of claim 5, now added to claims 1 and claim 10; however, Marco (2016/0097247) discloses arranging filtrations stages in a downward direction, one bellow the other (Fig. 3, elements 202), the alternative use of filtration units in series or parallel is disclosed in this reference as discussed.  The use of feed inlets, e.g. defining a manifold, and valves, to control feed, discharge and direction of the fluid in the system is also discussed, and automatic system for cleaning the system e.g. by backwashing, which requires a drain for the backwash water is also discussed in this reference, therefore automatically controlling the opening and closing of the valves system is suggested and it is known in the art.  The filers having different pores openings in the filtration system is also disclosed (see paragraphs [0054], [0073], [0074], and [0084], [0055]).  The tanks and its shapes are disclosed; the position as vertical or horizontal is not critical and it is an applicant obvious choice of arrangement ([0042]-[0061]). The valves are disclosed ([0053]-[0057]). The further combination of Marco with the further combination of Willianson suggesting the use of a magnet in the filtration system for treatment of similar fluid is maintained.  The later reference also suggest the parallel arrangement and feed manifold, and valves arrangement (Fig. 6).  For these reasons the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference 2019/0031530 evidences that flow control systems are known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779